Citation Nr: 1829496	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  05-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The July 2003 rating decision granted entitlement to service connection for PTSD with a 10 percent evaluation, effective May 5, 2003. The Veteran's evaluation for PTSD was increased to 30 percent, effective May 5, 2003, in a December 2004 rating decision.  In March 2006, the Board issued a decision denying an evaluation in excess of 30 percent for the Veteran's PTSD. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court issued an order granting a joint motion to remand (JMR). The appeal was returned to the Board for action consistent with the JMR and Court order.  The matter was subsequently remanded by Board in May 2009, August 2010, and September 2014, and April 2016 for further evidentiary development. 

In April 2010, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board remanded this matter several times in order to ensure that its final decision is supported by adequate rationale and evidence including a current VA examination in accordance with the January 2008 Court order.  See, e.g., September 2014 Board Remand Order (instructing the AOJ to afford the Veteran with a current, adequate VA examination of his PTSD).  Since the last adjudication of this matter by the AOJ, VA received additional VA treatment records, which were not considered by the AOJ in the last adjudication of these matters in the July 2016 Supplemental Statement of the Case.  The records include negative test results for depression and PTSD, which is inconsistent with earlier findings in the VA examinations assessing the Veteran with moderate depression and PTSD.  

In a November 2016 brief, the Veteran's representative requested that the Board remand this matter for an additional VA examination and readjudication by the AOJ if the Board could not grant the claim in full.  The representative asserted that the February 2015 VA examination and addendum opinions in support of a 30 percent disability rating for PTSD are inadequate.  In particular, the representative noted that the opinions did not adequately address the Veteran's statements about the severity of his impairments and prior examination findings consistent with the criteria for a rating as high as 100 percent.  See, e.g., December 2012 VA mental health examination (noting that the Veteran had (1) memory loss for names of close relatives, own occupation, or own name and (2) intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene).  

In light of the above, the Board finds that the AOJ should afford the Veteran a current examination of his mental health to assess its severity in light of the additional treatment records and the totality of the evidence including the Veteran's subjective complaints and prior examination findings.  After conducting all necessary development, the AOJ should readjudciate the matter based on the totality of the evidence.     




Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. After associating any outstanding records with the Veteran's claims file, the AOJ should obtain a current VA examination of the Veteran's mental health.  The VA examiner should be provided with a complete copy of the claims file to include this remand order.  

The AOJ should ensure that the VA examiner notes all pertinent statements by the Veteran about the severity of his mental disabilities and prior examination findings pertinent to rating the Veteran's disability.  In particular, the VA examiner should review and comment on the statements and findings in the December 2012 VA examination.  If the Veteran is unable to attend the examination, the VA examiner should issue an opinion based on a review of the claims file with reference to the Veteran's prior statements and examination findings.

3. After completing the above action and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




